Title: From Thomas Jefferson to William Lovering, 18 June 1802
From: Jefferson, Thomas
To: Lovering, William


            Washington June 18. 1802
            Th: Jefferson presents his compliments to mr Lovering and observes that the employment of the funds destined for furnishing the President’s house, is confided by the legislature to mr Claxton solely. he knows however that those funds are all but exhausted, and thinks it probable mr Claxton can contract no new engagement on them.
          